



HEWLETT PACKARD ENTERPRISE
EXECUTIVE DEFERRED COMPENSATION PLAN
(Effective November 1, 2015
As Amended and Restated December 1, 2018)


The Hewlett Packard Enterprise Executive Deferred Compensation Plan as
established effective November 1, 2015, and amended and restated effective
December 1, 2018, permits Eligible Employees and Outside Directors to defer
receipt of certain compensation and provides matching contributions for certain
employees pursuant to the terms and provisions set forth below.


The Plan is intended: (1) to comply with Code section 409A and official guidance
issued thereunder; and (2) with respect to the portion of the Plan covering
Eligible Employees, to be "a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees" within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.


See Appendix A for special rules related to the spin-off of HPE from HP Inc.




ARTICLE I: DEFINITIONS


Wherever used herein the following terms shall have the meanings hereinafter set
forth:


"Account" means a bookkeeping account established by HPE for (i) each
Participant electing to defer Eligible Income under the Plan, and (ii) each
Rollover Participant.


“Actual Pay” means “Eligible Compensation” as defined in the Hewlett Packard
Enterprise 401(k) Plan, as amended from time to time, without giving effect to
the Code section 401(a)(17) limitation set forth in such definition and the
exclusion of pay deferred under this Plan.


“Additional Deferral Form” means a written or electronic form provided by HPE
pursuant to which a Participant may elect to make an additional election to
change the form of distribution or time of payment (or both) pursuant to Section
5.2(c) of amounts that were originally deferred under the Plan as an Eligible
Employee.


"Affiliate" means any corporation or other entity that is treated as a single
employer with HPE under Code section 414.


"Annual Rate of Pay" means the annual rate of pay, which is the sum of an
employee’s base pay and targeted incentive amount, as reflected in the
compensation data in HPE’s global database for human resources information, and
as adjusted for such employee’s employment status, including part-time status.


“Annual Retainer” means the cash portion of any annual retainer paid to an
Outside Director.


"Beneficiary" means the person or persons or trust designated by a Participant
to receive any amounts payable under the Plan in the event of the Participant's
death. HPE has established procedures governing the form and manner in which a
Participant may designate a Beneficiary. Only a Beneficiary designation
submitted in accordance with such procedures and that is received by HPE before
the death of the Participant shall be a valid Beneficiary designation. If there
is no valid Beneficiary designation in effect upon the death of a Participant,
any remaining Account balance shall be paid in the following order: (i) to that
person's spouse; (ii) if no spouse is living at the time of such payment, then
to that person’s living children, in equal shares; (iii) if neither a spouse nor
children are living, then to that person’s living parents, in equal shares; (iv)
if neither spouse, nor children, nor parents are living, then to that person’s
living brothers and sisters, in equal shares; and (v) if none of the individuals
described in (i) through (iv) are living, to that person’s estate. A person's
domestic partner shall be considered a





--------------------------------------------------------------------------------





person's spouse for purposes of this paragraph. HPE shall determine a person's
status as a domestic partner in a uniform and nondiscriminatory manner.


"Bonus Eligible Employee" means an individual who is an Employee on November 1
preceding the Plan Year with respect to which deferrals are to be made (1) who
satisfies both of the following conditions: (i) whose job position has a title
of Director (or whose job function is, in the sole and absolute discretion of
HPE, equivalent to a ‘Director’ position) and (ii) whose Annual Rate of Pay is
equal to or greater than the dollar limit for highly compensated employees as
defined in Section 414(q)(1)(B)(i) of the Code plus $30,000, or (2) whose job
position has a title of Executive Vice President or above, irrespective of such
Employee’s Annual Rate of Pay.


"Code" means the Internal Revenue Code of 1986, as amended.


“Code Section 401(a)(17) Limit” means the amount specified under Code section
401(a)(17) in effect on January 1 of the Plan Year.


"Committee" means the HR and Compensation Committee of HPE's Board of Directors.
 
"Deferral Form" means a written or electronic form provided by HPE pursuant to
which an Eligible Employee or Outside Director may elect to defer amounts under
the Plan.


“Director” means the title for an employee who has a job grade of DIR1 and
above.


"Eligible Employee" means an individual who is (i) a Bonus Eligible Employee,
(ii) a Match Eligible Employee, (iii) an Employee whose Annual Rate of Pay, as
of the first day of November preceding the Plan Year with respect to which the
deferral is to be made, exceeds the Code Section 401(a)(17) Limit for the Plan
Year in which the deferral is to be made, or (iv) a combination or all of the
foregoing. An individual’s status as an Eligible Employee shall be determined by
HPE in its sole discretion.


An Eligible Employee shall also include a Newly Hired Employee and a Late Year
Newly Hired Employee.


"Eligible Income" means Actual Pay, Annual Retainer and Incentive Awards.


"Employee" means an individual who is a regular employee on the U.S. payroll of
HPE or its Affiliates, other than a temporary or intermittent employee. The term
"Employee" shall not include a person hired as an independent contractor, leased
employee, consultant, or a person otherwise designated by HPE or an Affiliate as
not eligible to participate in the Plan, even if such person is determined to be
an "employee" of HPE or an Affiliate by any governmental or judicial authority.


"EPfR Plan" means the Hewlett Packard Enterprise Company Executive
Pay-for-Results Plan, as amended from time to time.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.


"HPE" means Hewlett Packard Enterprise Company or any successor corporation or
other entity.


“HPE Matching Contributions” means the matching contributions as defined in
Section 4.1.


"Incentive Award" means an amount payable to an Eligible Employee under a cash
bonus or incentive compensation plan of HPE or an Affiliate that the Committee
has deemed eligible for deferral, including bonuses paid under the EPfR Plan,
the PfR Plan, the VPB Plan or the Hewlett Packard Enterprise Company Financial
Services Incentive Compensation Plan.


"Investment Options" means the investment options, as determined from time to
time by HPE, used to credit earnings, gains and losses on Account balances.







--------------------------------------------------------------------------------





"Key Employee" means an Employee who at Termination of Employment is treated as
a "specified employee" under Code section 409A(a)(2)(B)(i), i.e., a key employee
(as defined in Code section 416(i) without regard to paragraph (5) thereof) of a
corporation the stock of which is publicly traded on an established securities
market or otherwise. HPE shall determine which Employees will be deemed a Key
Employee for purposes of this Plan during a Plan Year based on the twelve-month
period ending on the September 30 prior to the Plan Year.


“Late Year Newly Hired Employee” means an Employee (i) who is hired in November
or December and (ii) who would have qualified as an Eligible Employee as of the
November 1 preceding his date of hire based on his initial position and Annual
Rate of Pay.


“Match Eligible Employee” means an individual (i) who is eligible for a matching
contribution under the Hewlett Packard Enterprise 401(k) Plan, and (ii) whose
Annual Rate of Pay, as of the first day of November preceding the Plan Year with
respect to which the deferral is to be made, exceeds the Code Section 401(a)(17)
Limit for such Plan Year.


“Newly Hired Employee” means an Employee (i) who would have qualified as an
Eligible Employee as of the November 1 preceding his date of hire based on his
initial position and Annual Rate of Pay, and (ii) whose base salary payable in
the year of hire is projected to exceed the Code section 401(a)(17) limit for
such year; provided, however, that an individual who has previously worked for
HPE or an Affiliate will only qualify as a “Newly Hired Employee” if he meets
the requirements of Treas. Reg. § 1.409A-2(a)(7) or any successor thereto.
Generally, a re-hired individual will meet these requirements if (1) he has been
paid any and all amounts due him under the Plan (and any plans required to be
aggregated with the Plan under Code section 409A) prior to re-hire, or (2) he
has not been eligible to participate, other than the accrual of earnings, in the
Plan (or any other plan required to be aggregated with the Plan under Code
section 409A) for at least 24 months.


“Outside Director” means an individual who is a member of HPE’s Board of
Directors and not an Employee of HPE.


"Participant" means an Eligible Employee or Outside Director who elects or has
elected to defer amounts under the Plan.


"PfR Plan" means the Hewlett Packard Enterprise Company Pay-for-Results
Short-Term Bonus Plan, as amended from time to time.


"Plan" means this Hewlett Packard Enterprise Executive Deferred Compensation
Plan, as set forth herein and as amended from time to time.


“Plan Committee” means the committee to which the Committee delegates certain
authority to act on various compensation and benefit matters.


"Plan Year" means January 1 through December 31.


"Retirement Date" means the date on which a Participant has completed at least
15 years of service, as measured from such Participant’s last hire date, and has
attained age 55.


"Rollover Participant" means an individual with an Account in the Plan
transferred from a Rollover Plan in accordance with the provisions of Article
IX. The term Rollover Participant may also refer to an individual who has
previously been a Participant in the Plan, or an existing Participant at the
time of transfer.


"Rollover Plan" means either (1) a nonqualified deferred compensation plan of a
business entity acquired by HPE or an Affiliate through acquisition of a
majority of the voting interest in, or substantially all of the assets of, such
entity, or (2) any plan or program of HPE or an Affiliate pursuant to the
termination of which an Account is established for a Participant or Rollover
Participant.







--------------------------------------------------------------------------------





“Termination Date” means the date on which the Participant experiences a
“separation from service” as defined under Code section 409A.


"Termination of Employment" or "Terminates Employment" means a “separation from
service” with HPE and its Affiliates as defined under Code section 409A.


"VPB Plan" means the Hewlett Packard Enterprise Company Variable Performance
Bonus Plan, as amended from time to time.




ARTICLE II: PARTICIPATION


Participation in the Plan shall be limited to Eligible Employees and Outside
Directors. HPE shall notify any Employee of his status as an Eligible Employee
at such time and in such manner as HPE shall determine. An Eligible Employee or
Outside Director shall become a Participant by making a deferral election under
Article III.




ARTICLE III: PARTICIPANT ACCOUNTS


1.Employee Deferral Elections. Deferrals may be made by an Eligible Employee
with respect to the following types of Eligible Income, as permitted by HPE:


(a)Annual Rate of Pay.


(i)    An Eligible Employee whose Annual Rate of Pay, as of the first day of
November preceding the Plan Year with respect to which the deferral is to be
made, exceeds the Code Section 401(a)(17) Limit for the Plan Year in which the
deferral is to be made, may elect to defer a portion of his Actual Pay. In order
to elect to defer Annual Rate of Pay earned during a Plan Year, an Eligible
Employee shall submit an irrevocable Deferral Form with HPE before the beginning
of such Plan Year.


(ii)    The portion of his Annual Rate of Pay that an Eligible Employee elects
to defer for a Plan Year shall be stated as a whole dollar amount. The minimum
amount of Annual Rate of Pay that an Eligible Employee may elect to defer in a
Plan Year is $1,200. The maximum amount is equal to the greater of $1,200 or the
Eligible Employee’s Annual Rate of Pay that exceeds the Code Section 401(a)(17)
Limit. If the Internal Revenue Service does not publish the Code Section
401(a)(17) Limit for the Plan Year prior to enrollment, HPE has the discretion
to determine eligibility to elect to defer Annual Rate of Pay; provided,
however, if a Participant is determined to be ineligible to elect to defer
Annual Rate of Pay under paragraph (i) above for a Plan Year, any Annual Rate of
Pay deferrals the Participant elected for the Plan Year shall be void.


(iii)    The deferral amount designated by an Eligible Employee will be deducted
in equal installments over the pay periods falling within the Plan Year to which
the election pertains.


(b)Incentive Awards. A Bonus Eligible Employee may elect to defer any portion of
an Incentive Award up to 95%, expressed as whole percentage points. In order to
elect to defer an Incentive Award, a Bonus Eligible Employee shall submit an
irrevocable Deferral Form with HPE before the beginning of the Plan Year in
which the performance period to which Incentive Award pertains begins, in
accordance with procedures that HPE determines in its discretion.
Notwithstanding the foregoing, if HPE determines that a Bonus Eligible Employee
may elect to defer a portion of the Incentive Award at a later time under Code
section 409A, a Bonus Eligible Employee may elect to defer a portion of the
Incentive Award by filing an irrevocable Deferral Form at such later time as
determined by HPE in accordance with Code section 409A.







--------------------------------------------------------------------------------





3.2    New Hires. A Newly Hired Employee may elect within 30 days of becoming an
Employee to defer base salary earned subsequent to the deferral election
becoming effective and in the year of hire. Such an election shall become
irrevocable and effective at the end of this 30-day period.


3.3    Late Year New Hires. A Late Year Newly Hired Employee may elect within
the later of 30 days of becoming an Employee or the end of the calendar year in
which he is hired to defer base salary earned in the Plan Year following his
year of hire. Such an election shall become irrevocable and effective at the end
of this election period and shall apply to base salary earned subsequent to the
deferral election’s becoming effective.


3.4    Outside Director Deferral Elections. In order to elect to defer a portion
of his Annual Retainer earned during a Plan Year, an Outside Director shall
submit an irrevocable Deferral Form with HPE before the beginning of such Plan
Year, but no earlier than the first day of November preceding the Plan Year with
respect to which the deferral is to be made. The portion of his Annual Retainer
that an Outside Director elects to defer for a Plan Year shall be stated as a
whole dollar amount. Any failure to make an election shall be deemed to be an
election for the same deferral amount and the same distribution date and form of
payment for the following Plan Year as were in effect for such Outside Director
for the current Plan Year.


3.5    Crediting of Deferrals. Eligible Income deferred by a Participant under
the Plan shall be credited to the Participant's Account as soon as
administratively practicable after the amounts would have otherwise been paid to
the Participant.


3.6    Vesting on Eligible Income. A Participant shall at all times be 100%
vested in any Eligible Income deferred under this Plan and credited to his
Account.


3.7    Administrative Charges. The administrative cost associated with this Plan
may be debited to a Participant’s Account in a manner determined by the Plan
Committee or its designee, in its sole discretion.




ARTICLE IV: MATCH ON DEFERRALS


4.1    HPE Matching Contributions. At the end of each Plan Year, HPE shall
credit a Match Eligible Employee's Account with HPE Matching Contributions. The
HPE Matching Contributions shall be applied only to the extent that the Match
Eligible Employee’s Actual Pay exceeds the Code Section 401(a)(17) Limit for the
Plan Year, and the rate of HPE Matching Contributions shall be equal to the
weighted average of the various rates that applied (or would have applied) to
such Employee under the Hewlett Packard Enterprise 401(k) Plan for the Plan
Year, determined as if such Employee had participated in the 401(k) Plan for the
entire Plan Year. Notwithstanding the foregoing, the maximum amount of HPE
Matching Contributions for a Plan Year for a Match Eligible Employee shall not
exceed the maximum amount of match for which such Employee would be eligible
under the Hewlett Packard Enterprise 401(k) Plan for the Plan Year.


4.2    Crediting of HPE Matching Contributions. HPE Matching Contributions for a
Plan Year shall be credited to the Accounts of Match Eligible Employees as soon
as administratively practicable after the end of the Plan Year. The Account of a
Participant shall be credited with HPE Matching Contributions for a Plan Year
only if such Participant has not terminated employment with HPE and its
Affiliates prior to the end of the Plan Year, unless such termination is due to
death, disability (for the avoidance of doubt, disability status is determined
by reference to eligibility for benefits under the Company’s long-term
disability benefits program) or is after Participant’s Retirement Date.


4.3    Vesting of HPE Matching Contributions.


(a)    Vesting Schedule. A Participant's interest in HPE Matching Contributions
shall vest as follows:







--------------------------------------------------------------------------------





(i)    For Participants who are HP Participants (as defined in Appendix A,
below) and who were fully vested in HP Matching Contributions credited to such
Participant’s Account under the HP Plan (as defined in Appendix A, below), the
Participant will be fully vested in HPE Matching Contributions credited to such
Participant’s Account.


(ii)    For Participants not described in Section 4.3(a)(i) above, the
Participant will be vested in HPE Matching Contributions credited to such
Participant’s Account when such Participant would be vested in HPE Matching
Contributions credited to his or her account under the Hewlett Packard
Enterprise 401(k) Plan. Notwithstanding the foregoing, a Participant will be
fully vested in HPE Matching Contributions credited to his or her Account if the
Participant’s employment with HPE and its Affiliates is terminated (A) due to
death or disability (for the avoidance of doubt, disability status is determined
by reference to eligibility for benefits under the Company’s long-term
disability benefits program), (B) after the Participant has reached his or her
Retirement Date, or (C) if the Participant terminates employment from HPE or an
Affiliate in connection with a sale or other disposition by HPE or the Affiliate
in connection with a sale or other disposition by the Company of the business
unit in which the Participant had been employed that results in the Participant
being employed with the successor to that business unit immediately following
the sale or other disposition.


(b)    Forfeiture of HPE Matching Contributions. Except as otherwise provided
above, upon termination of employment with HPE and its Affiliates, a Participant
shall forfeit the nonvested portion of his or her Account and applicable
earnings thereon.




ARTICLE V: INVESTMENT OPTIONS, EARNINGS CREDITED AND DISTRIBUTION
OF ACCOUNT BALANCE


5.1    Investment Options and Earnings


(a)    Investment Options and Procedures. HPE shall select the Investment
Options to be available under the Plan, and shall specify procedures by which a
Participant may make an election as to the deemed investment of amounts credited
to his Accounts among the Investment Options, as well as the procedures by which
a Participant may change his investment selection. Nothing in this Plan,
however, will require HPE to invest any amounts in such Investment Options or
otherwise.


(b)    Earnings. HPE shall periodically credit gains, losses and earnings to a
Participant's Account, until the full balance of the Account has been
distributed. Amounts shall be credited to a Participant's Account under this
Section based on the results that would have been achieved had amounts credited
to the Account been invested as soon as practicable after crediting into the
Investment Options selected by the Participant.


Any portion of an Incentive Award that qualifies as "performance-based
compensation" under Code section 162(m) and is deferred under the Plan by a
Participant who qualifies as a "covered employee" under Code section 162(m)
shall be credited with earnings and otherwise administered in a manner so that
the ultimate payment(s) of the deferred amount remains so qualified.


5.2    Time and Form of Payment Elections


(a)    Deferral Elections by Eligible Employees. Each Deferral Form submitted by
an Eligible Employee shall specify the year in which payment of the aggregate of
the deferred amount and any HPE Matching Contributions for the Plan Year (and
earnings thereon) is to be made or commence. Such payment year shall be at least
three (3) years after the Plan Year in which the deferrals are being made. Each
Deferral Form shall also specify the form of payment of the deferred amount and
any HPE Matching Contributions for the Plan Year (and earnings thereon). A
Participant may elect payment in the form of a





--------------------------------------------------------------------------------





single lump sum payment or annual installment payments for a period of not less
than two (2) but no more than fifteen (15) years. Annual installment payments
will be paid once a year beginning in the year specified on the applicable
Deferral Form or as otherwise provided herein.


(i)    Default Elections for Eligible Employees. If an Eligible Employee
Participant fails to specify the year in which payment of the deferred amount
and any HPE Matching Contributions for the Plan Year (and earnings thereon) is
to be made or commence, then Participant will be deemed to have elected
distribution at Participant’s Termination Date, subject to Sections 5.3 or 5.4
below. If a Participant fails to make an effective payment form designation on a
Deferral Form, the amount deferred and any HPE Matching Contributions for the
Plan Year (and earnings thereon) under such Deferral Form will be distributed in
a single lump sum in the year elected.


(ii)    Payment Timing for Eligible Employees. Payment shall be made or shall
commence in January of the year that an Eligible Employee Participant elects to
receive a distribution.


(iii)    Eligible Employees Terminating After Retirement Date. An Eligible
Employee Participant may also elect on a Deferral Form that payments of that
Plan Year’s deferrals and any HPE Matching Contributions (and earnings thereon)
shall be paid in January of the year following the year in which the
Participant’s Termination Date occurs (in the case of installment payments, the
first installment shall be paid in the January following the Participant’s
Termination Date, and subsequent installments shall be made each January
thereafter), if the Participant’s Termination Date is after his Retirement Date.


(iv)    Eligible Employees Terminating Prior to Retirement Date. If an Eligible
Employee Participant’s Termination Date precedes his or her Retirement Date,
such Participant shall be deemed to have elected on each Deferral Form that such
Plan Year’s deferrals and any HPE Matching Contributions (and earnings thereon)
shall be paid in a single lump sum at the following time, subject to Section 5.3
below: (A) with respect to amounts attributable to Plan Years commencing before
January 1, 2008, in the month following the month in which the Participant
Terminates Employment, and (B) with respect to amounts attributable to Plan
Years commencing on or after January 1, 2008, in January of the year following
the year in which the Participant Terminates Employment.
        
(b)    Deferral Elections by Outside Directors. Unless another or additional
distribution event or date is specified by the Plan Committee in a Deferral Form
or otherwise, any amounts deferred by Outside Director Participants shall be
paid upon the Outside Director’s Termination Date in accordance with the time
and form of payment set forth in this Section 5.2(b).


(i)    Form of Payment. Each Deferral Form submitted by an Outside Director
shall specify the form of payment of the deferred amount for the Plan Year (and
earnings thereon). A Participant may elect payment in the form of a single lump
sum payment or annual installment payments for a period of not less than two (2)
but no more than fifteen (15) years.


(ii)    Payment Timing for Outside Directors. Payment shall be made or shall
commence in January of the year following the Outside Director Participant's
Termination Date (or such other permitted distribution date or event) and, in
the case of installment payments, commence to be paid in the January following
the Participant’s Termination Date (or such other permitted distribution date or
event) with subsequent installments being made each January thereafter.


(c)    Change-of-Form Elections and Additional Deferral Elections. Any
Participant who has made a deferral election pursuant to Section 5.2(a) may make
an additional election to change the form of distribution or time of payment (or
both) of such deferred amount by submitting an Additional Deferral Form under
rules prescribed by the Plan Committee. Any such change to the form of
distribution or time of





--------------------------------------------------------------------------------





payment is permitted to be made only once with respect to each portion of the
balance in an Account that shares the same form of distribution and time of
payment election. The form of distribution and time of payment may be changed to
any acceptable form of distribution and time of payment permitted under Section
5.2(a). No such change to the form of distribution or time of payment shall be
effective until twelve months following the date that the Additional Deferral
Form was submitted. In the case of a deferral election providing for a form of
distribution commencing in a specified year pursuant to Section 5.2(a), the
Additional Deferral Form must be submitted not less than twelve months prior to
the date the payment is scheduled to be paid (or in the case the form of
distribution is installments, not less than twelve months prior to the date the
first installment was scheduled to be paid). Any change to the form of
distribution or time of payment must defer payment not less than five years
after the date that the original deferred compensation was scheduled to be paid
(or in the case the form of distribution is installments, not less than five
years after the date that the original deferred compensation was scheduled to
commence to be paid).


5.3    Automatic Distributions. Notwithstanding any payment elections made on
Deferral Forms, Additional Deferral Forms and Section 5.2:


(a)    Distributions to Key Employees. Distributions may not commence to a Key
Employee upon a Termination of Employment before the date which is six months
after the date of the Key Employee’s Termination of Employment. If distributions
are to be paid in a lump sum, such lump sum payment shall be distributed as
follows: (i) with respect to amounts attributable to Plan Years commencing
before January 1, 2008, in the seventh month after the Termination of
Employment, and (ii) with respect to amounts attributable to Plan Years
commencing on or after January 1, 2008, in the later of (A) the seventh month
after the Termination of Employment or (B) January of the year following the
year of the Termination of Employment. If distributions are to be paid in
installments and the first installment is payable during this six-month period,
such installment shall be distributed as follows: (x) with respect to amounts
attributable to Plan Years commencing before January 1, 2008, in the seventh
month after the Termination of Employment, and (y) with respect to amounts
attributable to Plan Years commencing on or after January 1, 2008, in the later
of (I) the seventh month after the Termination of Employment or (II) January of
the year following the year of the Termination of Employment, with subsequent
installments to be made each January thereafter.


(b)    Distributions Upon Death. If a Participant dies before full distribution
of his Account balance, any balance shall be distributed in a lump sum payment
to the Participant's Beneficiary in the month following the month in which the
Participant's death occurs.


5.4    Withdrawals for Unforeseeable Emergency. Upon approval by the Plan
Committee, a Participant may withdraw all or any portion of his vested Account
balance for an Unforeseeable Emergency. The amounts distributed with respect to
an Unforeseeable Emergency may not exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant's
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under this Plan.
"Unforeseeable Emergency" means for this purpose a severe financial hardship to
a Participant resulting from an illness or accident of the Participant, the
Participant's spouse, or a dependent (as defined in Code section 152(a)) of the
Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. For the avoidance of doubt, a
circumstance does not constitute an “Unforeseeable Emergency” for purposes of
the Plan unless such circumstance constitutes an “unforeseeable emergency” as
defined in Treas. Reg. § 1.409A-3(i)(3). The amount withdrawn for an
Unforeseeable Emergency is subject to a minimum of $10,000.


Notwithstanding Section 3.1, if the Plan Committee approves a distribution under
this Section, the Participant's deferrals under the Plan shall cease. The
Participant will be allowed to enroll if eligible at the beginning of the next
enrollment period following six (6) months after the date of distribution.







--------------------------------------------------------------------------------





5.5    Effect of Taxation. If the Internal Revenue Service or a court of
competent jurisdiction determines that Plan benefits are includible in the gross
income of a Participant under Code section 409A prior to actual receipt of the
benefits, HPE shall immediately distribute the benefits found to be so
includible to the Participant.






ARTICLE VI: ADMINISTRATION


6.1    General Administration. The Plan Committee shall be responsible for the
operation and administration of the Plan and for carrying out the provisions
hereof. The Plan Committee shall have the full authority and discretion to make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Plan Committee shall be final and conclusive
on any party. The Plan Committee’s prior exercise of discretionary authority
shall not obligate it to exercise its authority in a like fashion thereafter.
The Committee and the Plan Committee shall be entitled to rely conclusively upon
all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
HPE with respect to the Plan. The Committee and the Plan Committee may, from
time to time, delegate to others, including employees of HPE, such
administrative duties as it sees fit.


6.2    Claims for Benefits: The following applies to Participants who are not
Outside Directors:


(a)    Filing a Claim. A Participant or his authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Plan Committee or its delegate at such address as may be specified from time
to time. Claimants will be notified in writing of approved claims, which will be
processed as claimed. A claim is considered approved only if its approval is
communicated in writing to a claimant.
(b)    Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received. If circumstances (such as for a meeting) require a longer period, the
claimant will be notified in writing, prior to the expiration of the 90-day
period, of the reasons for an extension of time; provided, however, that no
extensions will be permitted beyond 90 days after the expiration of the initial
90-day period.
(c)    Reasons for Denial. A denial or partial denial of a claim will be dated
and signed on behalf of the Plan Committee and will clearly set forth:
(i)    the specific reason or reasons for the denial;
(ii)    specific reference to pertinent Plan provisions on which the denial is
based;
(iii)    a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(iv)    an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.


(d)    Review of Denial. Upon denial of a claim, in whole or in part, a claimant
or his duly authorized representative will have the right to submit a written
request to the Plan Committee for a full and fair review of the denied claim by
filing a written notice of appeal with the Plan Committee within 60 days of the
receipt by the claimant of written notice of the denial of the claim. A claimant
or the claimant’s authorized representative will have, upon request and free of
charge, reasonable access to, and copies of, all





--------------------------------------------------------------------------------





documents, records, and other information relevant to the claimant’s claim for
benefits and may submit issues and comments in writing, except for privileged or
confidential documentation. The review will take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.


(e)    Decision Upon Review. The Plan Committee or its delegate will provide a
written decision on review. If the claim is denied on review, the decision shall
set forth:
(i)    the specific reason or reasons for the adverse determination;
(ii)    specific reference to pertinent Plan provisions on which the adverse
determination is based;
(iii)    a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and
(iv)     a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
as well as a statement of the claimant’s right to bring a civil action under
ERISA section 502(a).
A decision will be rendered no more than 60 days after the receipt of the
request for review, except that such period may be extended for an additional 60
days if the Plan Committee determines that circumstances (such as for a meeting)
require such extension. If an extension of time is required, written notice of
the extension will be furnished to the claimant before the end of the initial
60-day period.


(f)    Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant's denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. Any suit or legal action initiated by a claimant under the
Plan must be brought by the claimant no later than one year following a final
decision on the claim for benefits. Notwithstanding the foregoing, in no event
may a claimant initiate suit or legal action more than two years after the facts
giving rise to the action occurred. The foregoing limitations on suits or legal
actions for benefits will apply in any forum where a claimant initiates such
suit or legal action.




ARTICLE VII: AMENDMENT AND TERMINATION


7.1    Amendment or Termination. HPE reserves the right to amend or terminate
the Plan when, in the sole discretion of HPE, such amendment or termination is
advisable, pursuant to a resolution or other action taken by the Committee.







--------------------------------------------------------------------------------





Any amendment or termination of the Plan will not affect the entitlement of any
Participant or the Beneficiary of a Participant whose Termination Date occurs
before the amendment or termination. All benefits to which any Participant or
Beneficiary may be entitled shall be determined under the Plan as in effect at
the time of the Participant’s Termination Date and shall not be affected by any
subsequent change in the provisions of the Plan; provided, that HPE reserves the
right to change the Investment Options with respect to any Participant or
Beneficiary. Participants and Beneficiaries will be given notice prior to the
discontinuance of the Plan, change in Investment Options available or reduction
of any benefits provided by the Plan.


7.2    Effect of Amendment or Termination. No amendment or termination of the
Plan shall adversely affect the rights of any Participant to amounts credited to
his Account as of the effective date of such amendment or termination. Upon
termination of the Plan, distribution of balances in Accounts shall be made to
Participants and Beneficiaries in the manner and at the time described in
Article V, unless HPE determines in its sole discretion that all such amounts
shall be distributed upon termination in accordance with the requirements under
Code section 409A. Upon termination of the Plan, no further deferrals of
Eligible Income shall be permitted; however, earnings, gains and losses shall
continue to be credited to Account balances in accordance with Article V until
the Account balances are fully distributed.




ARTICLE VIII: GENERAL PROVISIONS
1.Rights Unsecured. The right of a Participant or his Beneficiary to receive a
distribution hereunder shall be an unsecured claim against the general assets of
HPE, and neither the Participant nor his Beneficiary shall have any preferred
rights in or against any amount credited to any Account or any other assets of
HPE. The Plan at all times shall be considered entirely unfunded for tax
purposes. Any funds set aside by HPE for the purpose of meetings its obligations
under the Plan, including any amounts held by a trustee, shall continue for all
purposes to be part of the general assets of HPE and shall be available to its
general creditors in the event of HPE's bankruptcy or insolvency. HPE's
obligation under this Plan shall be that of an unfunded and unsecured promise to
pay money in the future.
2.No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by HPE or any other person or entity that the assets of HPE will be
sufficient to pay any benefits hereunder.
3.No Enlargement of Rights. No Participant or Beneficiary shall have any right
to receive a distribution under the Plan except in accordance with the terms of
the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to continue to be employed by or provide services to HPE.
4.Transferability. No interest of any person in, or right to receive a
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person.
5.Applicable Law. To the extent not preempted by federal law, the Plan shall be
governed by the laws of the State of Delaware.
6.Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by HPE to be incapable of personally receiving and giving a valid
receipt for such payment, then, unless and until a claim for such payment shall
have been made by a duly appointed guardian or other legal representative of
such person, HPE may provide for such payment or any part thereof to be made to
any other person or institution then contributing toward or providing for the
care and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of HPE and the
Plan with respect to the payment.
7.Taxes. HPE or other payor may withhold from a benefit payment under the Plan
or a Participant's wages any federal, state, or local taxes required by law to
be withheld with respect to a payment or accrual under the Plan, and shall
report such payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.
8.Corporate Successors. The Plan and the obligations of HPE under the Plan shall
become the responsibility of any successor to HPE by reason of a transfer or
sale of substantially all of the assets of HPE or by the merger or consolidation
of HPE into or with any other corporation or other entity.
9.Unclaimed Benefits. Each Participant shall keep HPE informed of his current
address and the current address of his designated Beneficiary. HPE shall not be
obligated to search for the whereabouts of any person if the location of a
person is not made known to HPE.





--------------------------------------------------------------------------------





10.Severability. In the event any provision of the Plan shall be held invalid or
illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.
11.Words and Headings. Words in the masculine gender shall include the feminine
and the singular shall include the plural, and vice versa, unless qualified by
the context. Any headings used herein are included for ease of reference only,
and are not to be construed so as to alter the terms hereof.




ARTICLE IX: ROLLOVERS FROM OTHER PLANS


1.Discretion to Accept. The Committee shall have complete authority and
discretion, but no obligation, to establish an Account for a Rollover
Participant and credit the Account with the amount transferred from the Rollover
Participant's account in a Rollover Plan. Amounts credited to such Accounts are
fully subject to the provisions of this Plan. Reference in the Plan to such a
crediting as a "rollover" or "transfer" from a Rollover Plan is nominal in
nature, and confers no additional rights upon a Rollover Participant other than
those specifically set forth in the Plan.
2.Status of Rollover Participants. A Rollover Participant and his Beneficiary
are fully subject to the provisions of this Plan, except as otherwise expressly
set forth herein. A Rollover Participant who is not already a Participant in the
Plan and is not otherwise eligible to participate in the Plan at the time of
rollover, shall not be entitled to make any additional deferrals under the Plan
unless and until he has become eligible to do so under the terms of the Plan.
3.Payments to Rollover Participants. Payments from a Rollover Participant's
Account shall be made in accordance with the form and timing of payment
provisions of the Rollover Plan.




IN WITNESS WHEREOF, HEWLETT PACKARD ENTERPRISE COMPANY has caused this Hewlett
Packard Enterprise Executive Deferred Compensation Plan, amended and restated
effective December 1, 2018, to be executed on this 20th day of November, 2018.




HEWLETT PACKARD ENTERPRISE COMPANY






/X/                
Kristin Major
Senior Vice President, Deputy General Counsel and Assistant Secretary




APPENDIX A - HP INC. SPIN-OFF
    
A.1    Background


HPE was a subsidiary of HP Inc. (“HP”) prior to November 1, 2015 (the “Effective
Date”). On the Effective Date, pursuant to an agreement between HPE and HP, the
liabilities for certain participants' benefits under the HP Inc. 2005 Executive
Deferred Compensation Plan (the "HP Plan"), were transferred to HPE and to this
Plan. The Participants whose benefits were transferred to this Plan on the
Effective Date are referred to below as "HP Participants." The rules in this
Appendix shall apply notwithstanding any Plan provisions to the contrary.


A.2    Plan Benefits


HP Participants who qualified as eligible employees under the HP Plan on the
Effective Date shall be Eligible Employees under this Plan on such date. All
service and compensation that was taken into account for purposes of determining
the amount of an HP Participant's benefit or his vested right to a benefit under
the HP Plan as of the Effective Date shall be taken into account for the same
purposes under this Plan.





--------------------------------------------------------------------------------







A.3    Distributions


The terms of this Plan shall govern the distribution of all benefits payable to
an HP Participant or any other person with a right to receive such benefits,
including amounts accrued under the HP Plan and then transferred to this Plan.


A.4    Termination and Key Employees


For avoidance of doubt, no HP Participant shall be treated as incurring a
separation from service, termination of employment, retirement, or similar event
for purposes of determining the right to a distribution (for amounts subject to
Code section 409A or otherwise), vesting, benefits, or any other purpose under
the Plan as a result of HP’s distribution of HPE shares to HP shareholders.
Also, HPE’s Key Employees shall be determined in accordance with the special
rules for spin-offs under Treas. Reg. §1.409A-1(i)(6)(iii), or any successor
thereto, for the period indicated in such regulation.


A.5    Participant Elections


All elections made by HP Participants under the HP Plan, including any deferral
elections, payment elections, and beneficiary designations, shall apply to the
same effect under this Plan as if made under the terms of this Plan.


A.6    References to Plan


All references in this Plan to the "Plan" as in effect before the Effective Date
shall be read as references to the HP Plan.


A.7    Right to Benefits


With respect to any recordkeeping account established to determine a benefit
provided or due under the HP Plan at any time, no benefit will be due under the
Plan except with respect to the portion of such recordkeeping account reflecting
the liability transferred from the HP Plan to the Plan on the Effective Date.
Additionally, on and after the Effective Date, HP and the HP Plan, and any
successors thereto shall have no further obligation or liability to any HP
Participant with respect to any benefit, amount, or right due under the HP Plan.







